 

Exhibit 10.3

 

UNCONDITIONAL GUARANTY

 

This UNCONDITIONAL GUARANTY (this “Agreement”) is entered into as of April 13,
2017, by B. RILEY FINANCIAL, INC., a Delaware corporation (the “Guarantor”), in
favor of BANC OF CALIFORNIA, N.A., in its capacity as administrative agent (in
such capacity, the “Administrative Agent”), for the Secured Parties (as defined
in the Credit Agreement, hereinafter defined).

 

For and in consideration of all extensions of credit, loans and other financial
accommodations provided to United Online, Inc., a Delaware corporation
(“Borrower”), which loans will be made pursuant to a Credit Agreement among
Borrower, the Secured Guarantors party thereto, the Administrative Agent and the
Lenders party thereto, dated of even date herewith (as amended from time to
time, and any and all modifications, extensions or renewals thereof, the “Credit
Agreement”), Guarantor hereby unconditionally and irrevocably guarantees the
prompt and complete payment of all amounts Borrower owes the Secured Parties
arising under the Credit Agreement and the other Loan Documents and Borrower’s
performance of the Credit Agreement and the other Loan Documents according to
their terms. Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to them under the Credit Agreement.

 

SECTION 1 – GUARANTEE

 

1.1          If Borrower does not perform its obligations under the Loan
Documents, Guarantor shall upon demand by Administrative Agent immediately pay
all amounts due thereunder (including, without limitation, all principal,
interest and fees) and satisfy all of Borrower’s payment obligations under the
Loan Documents (“Guarantor Obligations”).

 

1.2          The obligations hereunder are independent of the obligations of
Borrower, and a separate action or actions may be brought and prosecuted against
Guarantor whether action is brought against Borrower or whether Borrower be
joined in any such action or actions. This Agreement is a primary obligation of
Guarantor, and not merely the creation of a surety relationship. Guarantor
agrees that it is directly, jointly and severally liable with Borrower and any
other Guarantor (as defined in the Credit Agreement) or guarantor of the
Guarantor Obligations. Guarantor waives the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof.
Guarantor’s liability under this Agreement is not conditioned or contingent upon
the genuineness, validity, regularity or enforceability of the Loan Documents.

 

1.3          Guarantor authorizes Administrative Agent, without notice or demand
and without affecting its liability hereunder, from time to time to (a) renew,
extend or otherwise change the terms of the Loan Documents or any part thereof,
(b) take security for the payment due under this Agreement or the Loan
Documents, (c) exchange, enforce, waive or release any such security, and (d)
apply any security and direct its sale as Administrative Agent, in its
discretion, chooses.

 



 

 

 

1.4          Guarantor waives any right to require Administrative Agent to (a)
proceed against Borrower, any other guarantor or any other Person; (b) proceed
against or exhaust any security held from Borrower, any other guarantor or any
other Person; or (c) pursue any other remedy in Administrative Agent’s power
whatsoever. Administrative Agent may, at its election, exercise, decline or fail
to exercise, any right or remedy it may have against Borrower or any security
held by Administrative Agent, including without limitation the right to
foreclose upon any such security by judicial or nonjudicial sale, without
affecting or impairing in any way the liability of Guarantor hereunder.
Guarantor waives any defense arising by reason of any disability or other
defense of Borrower or any other guarantor, or by reason of the cessation from
any cause whatsoever of the liability of Borrower or any other guarantor.
Guarantor waives any setoff, defense or counterclaim that Borrower may have
against Administrative Agent, except for the defense of payment and performance
in full of all amounts Borrower owes to the Secured Parties under the Credit
Agreement and the other Loan Documents. Guarantor waives any defense arising out
of the absence, impairment or loss of any right of reimbursement or subrogation
or any other rights against Borrower. Until all of the amounts that Borrower
owes to the Secured Parties (other than contingent indemnity obligations for
which no claim has been asserted) have been paid in full, (d) Guarantor shall
not have any right of subrogation or reimbursement for claims arising out of or
in connection with this Agreement, (e) Guarantor shall not have any right of
contribution or other rights against Borrower, (f) Guarantor waives any right to
enforce any remedy that Administrative Agent now has or may hereafter have
against Borrower, and (g) Guarantor waives all rights to participate in any
security now or hereafter held by Administrative Agent. Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor and notices of acceptance of this
Agreement and of the existence, creation or incurrence of new or additional
Indebtedness. Guarantor assumes the responsibility for being and keeping itself
informed of the financial condition of Borrower and of all other circumstances
bearing upon the risk of nonpayment of any Indebtedness or nonperformance of any
obligation of Borrower, warrants to Administrative Agent that it will keep so
informed, and agrees that absent a request for particular information by
Guarantor, Administrative Agent shall have no duty to advise Guarantor of
information known to Administrative Agent regarding such condition or any such
circumstances. Guarantor waives the benefits of California Civil Code sections
2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850, 2899 and 3433.

 

1.5          Guarantor acknowledges that all or any portion of the Obligations
may now or hereafter be secured by a Lien or Liens upon real property owned or
leased by Borrower and evidenced by certain documents including, without
limitation, deeds of trust and assignments of rents. Administrative Agent may,
pursuant to the terms of said real property security documents and applicable
law, foreclose under all or any portion of one or more of said Liens by means of
judicial or nonjudicial sale or sales. Guarantor agrees that Administrative
Agent may exercise whatever rights and remedies it may have with respect to said
real property security, all without affecting the liability of Guarantor
hereunder, except to the extent Administrative Agent realizes payment by such
action or proceeding. No election to proceed in one form of action or against
any party, or on any obligation shall constitute a waiver of Administrative
Agent’s right to proceed in any other form of action or against Guarantor or any
other Person, or diminish the liability of Guarantor, or affect the right of
Administrative Agent to proceed against Guarantor for any deficiency, except to
the extent Administrative Agent realizes payment by such action, notwithstanding
the effect of such action upon Guarantor’s rights of subrogation, reimbursement
or indemnity, if any, against Borrower, any other guarantor or any other Person.
Without limiting the generality of the foregoing, Guarantor expressly waives all
rights, benefits and defenses, if any, applicable or available to Guarantor
under either California Code of Civil Procedure Sections 580a or 726, which
provide, among other things, that the amount of any deficiency judgment which
may be recovered following either a judicial or nonjudicial foreclosure sale is
limited to the difference between the amount of any Indebtedness owed and the
greater of the fair value of the security or the amount for which the security
was actually sold. Without limiting the generality of the foregoing, Guarantor
further expressly waives all rights, benefits and defenses, if any, applicable
or available to Guarantor under either California Code of Civil Procedure
Sections 580b, providing that no deficiency may be recovered on a real property
purchase money obligation, or 580d, providing that no deficiency may be
recovered on a note secured by a deed of trust on real property if the real
property is sold under a power of sale contained in the deed of trust.

 



 2

 

 

1.6          If Borrower becomes insolvent, is adjudicated bankrupt or files a
petition for reorganization, arrangement, composition or similar relief under
any present or future provision of the United States Bankruptcy Code or
reorganization or insolvency laws of any applicable jurisdiction, or if such a
petition is filed against Borrower, and in any such proceeding some or all of
any Indebtedness or obligations under the Credit Agreement are terminated or
rejected or any obligation of Borrower is modified or abrogated, or if
Borrower’s obligations are otherwise avoided for any reason, Guarantor agrees
that Guarantor’s liability hereunder shall not thereby be affected or modified
and such liability shall continue in full force and effect as if no such action
or proceeding had occurred. This Agreement shall continue to be effective or be
reinstated, as the case may be, if any payment must be returned by
Administrative Agent upon the insolvency, bankruptcy or reorganization of
Borrower, Guarantor or any other guarantor or otherwise, as though such payment
had not been made.

 

1.7          Any Indebtedness of Borrower now or hereafter held by Guarantor is
hereby subordinated to any Indebtedness of Borrower to the Secured Parties; and
such Indebtedness of Borrower to Guarantor shall be collected, enforced and
received by Guarantor as trustee for Administrative Agent and be paid over to
Administrative Agent on account of the Indebtedness of Borrower to
Administrative Agent but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Agreement.

 

SECTION 2 – [INTENTIONALLY OMITTED]

 

SECTION 3 – [INTENTIONALLY OMITTED]

 

SECTION 4 – REPRESENTATIONS AND WARRANTIES

 

4.1          Guarantor hereby represents and warrants to Administrative Agent
that:

 

(a)          the execution, delivery and performance by Guarantor of this
Agreement (i) does not contravene any Law or any contractual restriction binding
on or affecting Guarantor or by which Guarantor’s property may be affected; and
(ii) does not require any authorization or approval or other action by, or any
notice to or filing with, any Governmental Authority or any other Person under
any indenture, mortgage, deed of trust, lease, agreement or other instrument to
which Guarantor is a party or by which Guarantor or any of its property is
bound, except such as have been obtained, made or waived.

 

 3

 

 

(b)         Guarantor has the corporate power to execute, deliver and perform
this Agreement and the execution, delivery and performance of this Agreement has
been duly authorized by all requisite action;

 

(c)         this Agreement is a valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally;

 

(d)        there is no action, suit or proceeding affecting Guarantor pending or
threatened before any court, arbitrator, or Governmental Authority, domestic or
foreign, which may have a material adverse effect on the ability of Guarantor to
perform its obligations under this Agreement;

 

(e)          Guarantor’s obligations hereunder are not subject to any offset or
defense against Administrative Agent or Borrower of any kind;

 

(f)          Guarantor has established adequate means of obtaining from sources
other than Administrative Agent and Lenders, on a continuing basis, financial
and other information pertaining to Borrower’s and each other Loan Party’s,
financial condition and the status of Borrower’s performance of Obligations
imposed by the Loan Documents, and Guarantor agrees to keep adequately informed
from such means of any facts, events or circumstances which might in any way
affect Guarantor’s risks hereunder and neither Administrative Agent nor Lenders
have made any representation to Guarantor as to any such matters;

 

(g)        after the incurrence of Guarantor’s obligations under this Agreement,
the fair salable value of Guarantor’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; Guarantor is not
left with unreasonably small capital after the transactions in this Agreement or
the other Loan Documents; and Guarantor is able to pay its debts (including
trade debts) as they mature; and

 

(h)         all representations and warranties contained in this Agreement are
true at the time of Guarantor’s execution of this Agreement, and shall continue
to be true until Guarantor’s obligations hereunder have been paid and performed
in full. Guarantor expressly agrees that any misrepresentation or breach of any
warranty whatsoever contained in this Agreement shall be deemed material.

 

SECTION 5 – [INTENTIONALLY OMITTED]

 

SECTION 6 – [INTENTIONALLY OMITTED]

 



 4

 

 

SECTION 7 – MISCELLANEOUS

 

7.1         Guarantors agree to pay reasonable and documented out-of-pocket
attorneys’ fees and all other reasonable and documented out-of-pocket costs and
expenses which may be incurred by Administrative Agent in the enforcement of
this Agreement. No terms or provisions of this Agreement may be changed, waived,
revoked or amended without Administrative Agent’s prior written consent. Should
any provision of this Agreement be determined by a court of competent
jurisdiction to be unenforceable, all of the other provisions shall remain
effective. This Agreement embodies the entire agreement between the parties
hereto with respect to the matters set forth herein, and supersedes all prior
agreements among the parties with respect to the matters set forth herein. No
course of prior dealing among the parties, no usage of trade, and no parol or
extrinsic evidence of any nature shall be used to supplement, modify or vary any
of the terms hereof. Administrative Agent may assign this Agreement without in
any way affecting Guarantors’ liability under it. This Agreement shall inure to
the benefit of Administrative Agent and its successors and assigns. This
Agreement is in addition to the guaranties of any other guarantors of the
Obligations.

 

7.2         THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA.

 

7.3         GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY SECURED PARTY OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING
HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
THE COUNTY OF LOS ANGELES AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST GUARANTOR IN THE COURTS OF ANY JURISDICTION.

 



 5

 

 

7.4         GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 7.3. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

7.5          EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 7.8 BELOW. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

7.6          EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY CLAIM AND
THE WAIVER SET FORTH ABOVE IS NOT ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES
HERETO AGREE AS FOLLOWS:

 

WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN THE IMMEDIATELY SUCCEEDING
PARAGRAPH BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING
IN ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.

 

THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE PROCEEDING:
(A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL
PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR RECOUPMENT),
(C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR ANCILLARY
REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY
RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT
THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES
DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT
WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING PURSUANT
TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

 6

 

 

UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL DETERMINE THE
MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND
PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER
QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE PROCEEDING. ALL
PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL
BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT
REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE USED AND THE
REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING
SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE
COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL
ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE
REFEREE.

 

THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES HERETO
SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY IN
ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY ORDERS
IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE
OF CALIFORNIA.

 

THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT LAW
IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

 7

 

 

THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL REFERENCE
PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT
AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM
THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

7.7         This Agreement may be executed in counterpart signature pages, all
of which taken together shall be deemed to be one original of this instrument.
Delivery of an executed counterpart to this Agreement by facsimile or electronic
mail shall be effective as a manually executed counterpart to this Agreement.

 

7.8          All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by fax transmission or e-mail
transmission. Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by fax transmission
or e-mail transmission shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).

 

[Signatures on following page.]

 

 8

 

 

IN WITNESS WHEREOF, the undersigned have executed this Unconditional Guaranty as
of the day first set forth above.

 

  B. RILEY FINANCIAL, INC,     a Delaware corporation           By: /s/ Phillip
J. Ahn     Name:  Phillip J. Ahn     Title:  Chief Financial Officer and Chief
Operating Officer           Guarantor’s Address for Notices:           B. Riley
Financial, Inc.     21255 Burbank Blvd., Suite 400     Woodland Hills, CA 91367
    Attn: Phillip J. Ahn  

 

Unconditional Guaranty

 

 